Title: To John Adams from Ward Nicholas Boylston, 18 May 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton May 18 1822
				
				The promised extract of my old Friend Dr: Nicholls Letter, as given you in my Last Letter which went by Mail—is now Inclosed; it may serve to give you some information respecting the state of things in England, wch are not, likely to come in view thro’ the medim of the public papers—and some points wch. could be known among the parties Interested at those periods in events that were passing—I am persuaded that every thing wch. as Dr Ns. has imparted in any of his Letters may be relied on, as historical facts—and so far claim any attention you think important—I propose to send another copy to Mr Secretary Adams as soon as my eyes will permit me to use my pen with less pain than I do at present;The late Rains I hope has blessed your feilds as much as it has mine—every thing around me looks, blooming & flourishing as relates to the season—Mrs Bolyston desires her affectionate Respects to you, & best remembrances to Judge & Mrs: Adams Miss Smith &c—I hope to hear from you before I see you—wch I promise my that happiness ab’ the 1st of next month—In the Interim & ever consider me truely / your affectionate Cousin
				
					Ward Nichs Bolyston
				
				
			 Enclosure
                                                Extract of a Letter from EnglandMy Dear friendI am to acknowledge the receipt of two Letters from you of the dates of Decr. 20. 1821 & Feby. 4. 1822 I am much flattered with Mr. Secretary Adams’s approbation of my book I trust that you will protect me both with Mr Secretary Adams and with every body else, from the imputation of being a friend to Negro Slavery, my Sentiments are quite the reverse. I abhor Negro Slavery, and I have formed this opinion more from the persuasion that it is injurious to the morals of the Masters, than from the Idea that it is oppressive to the Slaves themselves. I had entertained sanguine hopes of ameliorating the Condition of the Slaves, both in their passage to the Islands and when arrived there. but this plan was abandoned for the adoption of Mr. Wilberforce’s plan of Abolition. My Opinion is, that the plan of Abolition can never be carried into effect it has already cost this Country very large sums of money; and has exposed the Negroes carried from Africa to much greater hardships than they ever before suffered. Your letter of Decr. has disclosed to me a circumstance which was before unknown to me. vizt. That in consequence of the arrangements in your Country, Negro Slavery occasions a great increase of political Strength in the inhabitants of the Southern and Western Goverments.—Were I an American, I should certainly wish this to be altered, and I think it will be more easy for you, to prevent the importation of negroes into the United States, than it will be for Great Britain and the United States together, to effect the total abolition of the Trade. For I think your Goverment is the only Foreign state which is sincere in desiring the abolition. When Spain and Portugal are completely seperated from their American Colonies the Continuance or abolition of the Slave trade will be of very little importance to them. The Spanish, the Portuguese and perhaps I may add the French Colonies of Cayenne &c never can sincerely wish the Abolition of the Slave trade—I say this, always recollecting that the Spanish and Portuguese settlements are not yet formed: but I think that they must ultimately be completely seperated from the Mother Countries. Royalty as known in Europe, has hitherto rested on a Feudal Basis, but Feudalism will probably be very soon extinguished every where, it is completely abolished in your States. I know that there will be attempts to reestablish it in France, but I think that those attempts will fail. It will probably be abolished in Spain and Portugal, if Royalty continues to exist, it must rest on some other Basis. I can see no other than a Military Basis, such a power did start up in the person of Napoleon, if it again arises in France, it will not be vested in the Person of a Bourbon. with us, every prospect is afflicting. A Dropsical Complaint is suspected to be already begun in the King, the Duke of York is in a bad state of health. He is Lethargic, it is with great difficulty that they can help him awake—but if he lives, what are we to expect? He is very weak, obstinate, and arbitrary. His father educated him in Germany, as the younger Son of a German Prince and he views the English Constition only as the object of his aversion, and if the Duke of york should die. We should then have the Duke of Clarence a more worthless character could hardly be found in any part of Europe, and it the Duke of Clarence died, We should then have a Child not 3 years old; and the Goverment to be scrambled for by ambitious Oligarchs. George 3d. by his two unnecessary wars, (I mean the American War, and the Crusade against French principles,) Mr. Edmund Burke by driving the nobles to assist the King in the Crusade, Mr Pitt and I regret to say Charles Fox have together brought us into our present situation. For though Charles Fox had the good sense, and the Integrity to disapprove of the Crusade, yet his affection for Earl Fitzwilliam prevented him from takeing effective measures to destroy that administration of which he formed a part—I always continued familiar intercourse with Charles Fox, down to the summer 1802, when I went abroad; I never saw him afterwards. When I returned on the last day of August 1806 he was dying. During the last Parliament in which I sat. viz, from the autumn 1796, to the summer 1802, he never supported me in the house of Commons, though I was often most unparliamentary attacked, the reason was, he knew that I was odious to those Great Families who had joined the King in the Crusade. I often urged him to vigorous measures. I recollect on one occasion, I said to him, come forward, use the same exertion to terminate this Crusade, that you employed to terminate the American War. And from that hour I will be wholly yours. You shall controul me from ever intimating that Earl Fitswilliam deserves punishment. I recollect his answer “he observes a d—— deal of punishment” but my friend Charles Fox could never be bought to act against the wishes of Earl Fitswilliam. He never cared one farthing for the Duke of Portland, whom he knew to be a shabby interested man, his regard for Earl Spencer was greater Though not equal to that which he had for Earl Fitswilliam. But what will you say of Charles Fox as a statesman when he suffered the Bank Restriction Bill of 1797, to pass the house of Commons, almost with out opposition. I recollect that when I urged Charles Fox and Mr Grey that the measure should be opposed in every stage, and that we should endeavour to awaken the Country by dividing the House on every occasion on which the rules of the House would allow of a Division. The Answer I received from Mr. Grey was opposition to this measure will be very unpopular in the City I say this wth. regret of Charles Fox—The New edition of my book will not be out till the Month of April,  the additions will be still more offensive to the Foxite Party they will be equally unacceptable to the Pittites the name by which those who bylive   the plunder of the state 
				
                            
                        
                    